    Case 1:20-cv-02245-EGS-GMH Document 105-1 Filed 02/24/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



P.J.E.S., A MINOR CHILD, by and through
his father and NEXT FRIEND, Mario Escobar
Francisco, on behalf of himself and others
similarly situated,

                 Plaintiff,
                                                Civil Docket No. 1:20-cv-02245-EGS-GMH
       v.

ALEJANDRO MAYORKAS, Secretary of
Homeland Security, et al.,

                 Defendants.


                                   [PROPOSED] ORDER

      Upon consideration of the Joint Motion to Hold in Abeyance and for good cause shown, it is

hereby ORDERED that the Joint Motion is GRANTED.

      It is FURTHER ORDERED that the parties shall file a joint status report by March 23, 2021.




     Dated: _____________                                      ___________________________
